third party communication date of communication month dd yyyy cca_2014102110431801 id uilc number release date from sent tuesday date am to cc bcc subject re snod on affected_item to a c b year the carryback can be directly assessed to the extent it is purely computational based on the amount of the partnership losses in ------and ------ without regard to whether it is passive or not nol carryovers are computational adjustments that generally may be directly assessed thus they are generally not subject_to affected_item deficiency procedures at least three courts have so held the cases are cummings v commissioner tcmemo_1996_282 849_fsupp_500 wd tex 172_f3d_1311 a f t r 2d ustc p big_number fed cir feb affirming 37_fedclaims_727 a f t r 2d ustc p big_number fed cl apr to the extent the computational adjustment allows some of the nol to survive and the passive_loss_rules are then applied to eliminate the remaining amount affected_item deficiency procedures apply to disallow this remaining amount specifically the notice_of_deficiency would determine that the partner did not materially participate and any other limitation on passive losses i r c a a i
